           Case 2:19-cv-00831-JAM-KJN Document 17 Filed 08/06/20 Page 1 of 2

 1 McGREGOR W. SCOTT
   United States Attorney
 2 VICTORIA L. BOESCH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5 victoria.boesch@usdoj.gov

 6 Attorneys for the United States

 7 Matthew R. Schoech, Esq. (SBN 234774)
   SCHOECH LAW GROUP, PC
 8 4020 Lennane Drive, Ste. 102
   Sacramento, CA 95834
 9 Tel: (916) 569-1940
   Fax: (916) 569-1939
10 Email: matt@norcallawfirm.com

11 Attorneys for Plaintiff, Montezuma Harbor, LLC

12
                                 IN THE UNITED STATES DISTRICT COURT
13
                                     EASTERN DISTRICT OF CALIFORNIA
14

15   MONTEZUMA HARBOR, LLC,
                                                         CASE NO. 2:19-cv-00831-JAM-KJN
16                                Plaintiff,

17                          v.
                                                         JOINT STIPULATION AND ORDER TO
18   UNITED STATES OF AMERICA ,                          EXTEND DEADLINES TO SERVE EXPERT
                                                         DISCLOSURES
19                                   Defendant.

20
21

22

23           Plaintiff Montezuma Harbor, LLC and Defendant the United States, by and through their

24 counsel, do hereby stipulate to and respectfully request that the Court extend the deadline to serve expert

25 witness disclosures under Fed. R. Civ. P. 26(a)(2) as detailed below. This extension will not otherwise

26 affect the schedule set by this Court’s scheduling order (Dkt. 15). Good cause exists for the requested

27 extension because of complications and delays since mid-March associated with the Covid-19

28 pandemic, including delays in gathering and providing information in discovery and working with


     STIPULATION AND [PROPOSED] ORDER TO EXTEND DEADLINES TO SERVE EXPERT DISCLOSURES
                                                                                                       PAGE 1
           Case 2:19-cv-00831-JAM-KJN Document 17 Filed 08/06/20 Page 2 of 2

 1 Plaintiff’s retained expert. No prior extensions have been sought.

 2
                              DEADLINE FOR DISCLOSURE OF
 3         PARTY                                                                  NEW DEADLINE
                              EXPERT WITNESSES PER STATUS
 4                           (Pre-Trial Scheduling) ORDER DATED
                                      DECEMBER 4, 2019
 5    Plaintiff,
      Montezuma Harbor,                   August 7, 2020                          September 7, 2020
 6    LLC
      Defendant, United
 7                                      September 11, 2020                        October 16, 2020
      States of America
 8    Supplemental and
      Rebuttal Experts                    October 2, 2020                         October 30, 2020
 9

10

11
                                                        Respectfully submitted,
12
     Dated: August 5, 2020                              McGREGOR W. SCOTT
13                                                      United States Attorney
14

15                                              By:     /s/ Victoria L. Boesch (authorized 8/5/20)
                                                        VICTORIA L. BOESCH
16                                                      Assistant United States Attorney
                                                        Attorneys for the United States
17

18

19 Dated: August 5, 2020                                /s/ Matthew Robert Schoech
                                                        MATTHEW ROBERT SCHOECH
20                                                      Schoech Law Group
                                                        Attorneys for Plaintiff
21

22                                              ORDER
23         IT IS SO ORDERED.
24
     Dated: August 5, 2020
25                                              /s/ John A. Mendez____________
                                                JOHN A. MENDEZ
26                                              United States District Court Judge
27

28


     STIPULATION AND [PROPOSED] ORDER TO EXTEND DEADLINES TO SERVE EXPERT DISCLOSURES
                                                                                                      PAGE 2
